DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 12/23/2020 amended claims 1, 10, 12 and 19, cancelled claims 2, 11 and 20, and did not add any claims. Therefore, claims 1, 3-10 and 12-19 are pending.
The objection to claim 12, set forth in the previous Office Action, has been withdrawn due to Applicant’s amendment to this claim.
The rejections of claims 1-20 under 35 U.S.C. § 112(b), set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 12/23/2020, and the cancellation of claims 2, 11 and 20.
The rejections of claims 1-20 under 35 U.S.C. § 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 12/23/2020, and the cancellation of claims 2, 11 and 20.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Amend claim 10 as follows to correct a typographical error:

In claim 10, line 12, step a), the phrase “to construct dictionary;” has been amended to recite “to construct dictionary D;” as shown below (with applicant’s amendments filed 12/23/2020, which have been entered). This corrects a typographical error that inadvertently omitted “D” in line 12 of claim 10 (See, e.g., the recitations of “to construct dictionary D;” at the end of step b) in each of amended claims 1 and 19 and the recitation of “to construct dictionary D” at the end of previously-pending claim 11, which was cancelled and incorporated into claim 10 in the amendments filed 12/23/2020 per page 7 of applicant’s remarks filed 12/23/2020).

10. (Currently amended) A computer system, comprising:
a) a preparation module configured to receive input data comprising a plurality of
measurements m of multidimensional data points (MDDPs), each data point having n features, the preparation module further configured to apply random projection and neural network (RPNN) processing to at least a part of the input data to construct a dictionary D thereby reducing m, whereby the reduction in m enhances the performance of the computer system in both processing and storage terms,
	wherein at least part of the input data is in the form of a matrix A with rank k and
wherein the configuration to apply RPNN processing to the at least a part of the input data to construct the dictionary D includes a configuration to apply RPNN iteratively in a i, each iteration i resulting in a new dictionary Di and a reduced rank matrix Ai and concatenating all new dictionaries Di to construct dictionary D; and
b) an anomaly detection system including an anomaly detection engine configured to embed dictionary D into a lower dimension embedded space to obtain a lower dimension embedded D, and to classify, based on the lower dimension embedded D, a MDDP as an anomaly or as normal.

Allowable Subject Matter
Claims 1, 3-10 and 12-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:

The prior art of record Gadde et al. (U.S. Patent Application Pub. No. 2016/0092787 A1, hereinafter “Gadde”) discloses an input metric vector that may be a multidimensional space where each software component (e.g., a module) may be represented as a point with distinct coordinates. The input metric vector may include a metric for the node and/or a compressed metric vector from a child node 122. The input metric vector is a multidimensional space where all software components may be defined with a distinct coordinates, with a plurality of connected nodes. Gadde also discloses that a dimension of the input metric vector can be reduced using a neural network, where a compressed metric vector is generated to reduce the dimension (using a dimension reduction function) of the input metric vector by using the neural network. Gadde further discloses behavioral models that distinguish ‘normal’ from ‘anomalous’ behaviors for software components (e.g., modules). 

The prior art of record non-patent literature non-patent literature Juvonen, et al. ("An Efficient Network Log Anomaly Detection System Using Random Projection Dimensionality Reduction." 2014 6th International Conference on New Technologies, Mobility and Security (NTMS). IEEE, 2014, hereinafter “Juvonen”) discloses that for original data with d dimensions, an original data matrix is Xd×N, extracting a numerical feature matrix to obtain a feature matrix X containing feature vectors x = (x1, x2, … , xd) and forming a d-dimensional feature matrix. Juvonen further discloses applying random projection processing to a matrix A, wherein accordingly a dictionary D has fewer measurements than matrix A and a lower rank than k. Juvonen also discloses that in random projection (RP), the goal is to project high-dimensional data into a lower-dimensional space using a random matrix. Juvonen also discloses that if the original data matrix is Xd×N and the randomly generated matrix is Rk×d, the random projection of the data can be calculated. 

The prior art of record Virkar et al. (U.S. Patent Application Pub. No. 2010/0274539 A1, hereinafter “Virkar”) discloses that “[t]he invention then will reduce all the data examples to be screened to the same features”, “[t]he machine learning method may optionally encompass a reduction in the number of data features used”, and a “vector that embodies the orientation of the hyper-dimensional plane separating the data categories. Using this vector as an axis in graphics of reduced dimension” (i.e., reducing a dimension of data examples/measurements m) (See, e.g., Virkar, paragraphs 40, 80 and 92). Virkar further discloses that “[i]t is desirable to create 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.

For example, the prior art of record does not anticipate or render obvious the limitations “wherein the at least part of the input data is in the form of a matrix A with rank k and wherein the applying RPNN processing to the at least a part of the input data to construct the dictionary D includes applying RPNN iteratively in a plurality of iterations i, each iteration i resulting in a new dictionary Di and a reduced rank matrix Ai, and concatenating all new dictionaries Di to construct dictionary D” as recited in independent claim 1 in combination with the other limitations in this claim.

Independent claims 10 and 19 recite similar distinguishing features.

The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
In particular, claims 3-9 and 12-18 each depend directly or indirectly from independent claims 1 and 10, respectively, and as such, claims 3-9 and 12-18 each include all of the limitations of base claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125